The parties elected to present in this case the issue of estoppel against co-relators to contest the validity of the City's extension of limits by Chapter 10394 Acts 1925. The pleas of respondent are mainly if not completely directed to that end and the replications of co-relators met the city on that issue. The judgment of the court below necessarily rests upon his opinion as to the sufficiency of the pleas of estoppel as the allegations of the petition accepted as true are sufficient standing alone to invalidate the act Chap. 10394 supra. I think the pleas of estoppel are insufficient. *Page 774 
                          ON REHEARING.                  Order filed January 7, 1932.